Exhibit 10.54




Baker Hughes, a GE company Stock Option Award Agreement For [●] (“Participant”)


1.Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Baker Hughes, a GE company 2017
Long-Term Incentive Plan (the “Plan”).


2.Grant of Option. The Committee of Baker Hughes, a GE company (the “Company”)
has granted this Option (the “Option”) to the individual named in this Award
Agreement (the “Participant”) on [●] (the “Grant Date”). The Option entitles the
Participant to purchase from the Company [●] shares of Class A common stock of
the Company, par value $0.0001 per share (“Share”) for a price per Share of $[●]
(the “Exercise Price”) in accordance with the terms of this Award, the Plan,
country specific addendums and any rules and procedures adopted by the
Committee. The Option is a Non-Qualified Stock Option.


3.Exercisability and Expiration Date. Except as set forth below, one-third of
the number of Shares subject to the Option, as reflected in the Participant’s
Plan account maintained by Fidelity Stock Plan Services will become exercisable
on each of the first, second and third anniversaries of the Grant Date (each, an
“Exercisable Date”) (such that on the third anniversary of the Grant Date, the
Option will be exercisable in full) but (except as specified below) only if the
Participant has been continuously employed by the Company or one of its
Affiliates to through such applicable Exercisable Date. The Option is
exercisable in installments in accordance with the foregoing vesting schedule
with the Exercise Price payable at the time of exercise. To the extent not
exercised, exercisable installments will be cumulative and may be exercised in
whole or in part until the Option terminates. The Option shall expire on [●]
(the “Expiration Date”). The Option shall be immediately cancelled upon
termination of employment, except as follows:


a.    Employment Termination Due to Death. If the Participant’s employment with
the Company or any of its Affiliates terminates as a result of the Participant’s
death, then the Option shall become immediately exercisable, and the Option
shall expire on the Expiration Date.


b.    Employment Termination Due to Transfer of Business to Successor Employer.
If the Participant’s employment with the Company or any of its Affiliates
terminates as a result of employment by a successor employer to which the
Company has transferred a business operation, then the Option shall become
immediately exercisable, and the Option shall expire five years after
termination of employment or on the Expiration Date, whichever date occurs
first.


c.    Termination Following a Change in Control. If the Participant’s employment
with the Company of any of its Affiliates terminates without Cause during the
12-month period following a Change in Control, the Option shall become
immediately exercisable, and the Option shall expire on the Expiration Date. For
purposes of this Award Agreement, “Change in Control” means (A) a Change in
Control as defined in the Plan or (B) the date a majority of members of the
Board is replaced during any 12-month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election.




 



--------------------------------------------------------------------------------

Exhibit 10.54


d.    Employment Termination Less Than One Year After Grant Date. If the
Participant’s employment with the Company or any of its Affiliates terminates
for any reason other than death or due to transfer to a successor employer
before the first anniversary of the Grant Date, then the Option, whether or not
exercisable on the date of termination, shall immediately expire upon such
termination.


e.    Employment Termination More Than One Year After Grant Date. If, on or
after the first anniversary of the Grant Date, the Participant’s employment with
the Company or any of its Affiliates terminates as a result of any of the
reasons set forth below, or the Participant becomes eligible to retire, or meets
the age and service requirements, each as specified in e(i) below, then the
Exercisable Dates and Expiration Date shall be automatically adjusted as
provided below (subject to any rules adopted by the Committee):


(i)    Termination/Eligibility for Retirement, or Termination for Total
Disability. If (A) the Participant attains at least age 60 while still employed
by the Company or an Affiliate and completes 5 or more years of continuous
service with the Company and any of its Affiliates, or (B) the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
total disability, i.e., the inability to perform any job for which the
Participant is reasonably suited by means of education, training or experience,
then any the Option shall become immediately exercisable in full and the Option
shall remain exercisable until the Expiration Date.


(ii)    Voluntary Termination or Termination for Cause. If the Participant’s
employment with the Company or any of its Affiliates terminates as a result of
voluntary termination or termination for Cause, then the Option, whether or not
exercisable on the date of termination, shall immediately expire.


(iii)    Termination for Job Elimination or Plant Closing. If the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
layoff, plant closing, redundancy, reduction in force, or job elimination
(without regard to any period of protected service), then the Pro-Rata Portion
(as defined below) of the Shares subject to the Option shall become immediately
exercisable and the Option shall remain exercisable for 12 months following the
date of termination. The Option, to the extent not exercisable, shall
immediately expire. For purposes of this Award, the “Pro- Rata Portion” shall
mean the total number of Shares subject to the Option multiplied by a fraction,
the numerator of which is the total number of complete months which have elapsed
between the Grant Date and the date of termination and the denominator of which
is the total number of months between the Grant Date and the last Exercisable
Date, less the number of Shares with respect to which the Option previously
became exercisable.


(iv)    Termination Due to Other Reasons. If the Participant’s employment with
the Company or any of its Affiliates terminates for any other reason, and the
Participant and the Company have not entered into a written separation agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then then the Option, whether or not exercisable on the date
of termination, shall immediately expire.


f.    Transfer to Affiliates. For the avoidance of doubt, transfer of employment
among the Company and any of its Affiliates shall not constitute a termination
of employment for purposes of this Award.


 



--------------------------------------------------------------------------------

Exhibit 10.54






4.
Method of Exercise.



a.    Notice and Manner of Exercise. The Participant may exercise some or all of
the Option, to the extent then exercisable, by giving the Company notice of the
number of Shares with respect the Option is to be exercised either in writing or
by such other means as shall be acceptable to the Company. At or before issuance
by the Company of the Shares to the Participant pursuant to the Option exercise,
the Participant shall, to the extent permitted by applicable statutes and
regulations, make payment of the Exercise Price in any form of legal
consideration that may be acceptable to the Company, including, without
limitation, (i) in cash or by certified or bank check at the time the Option is
exercised; (ii) by delivery of Shares having a Fair Market Value equal to the
aggregate Exercise Price at the time of exercise; (iii) through a “cashless
exercise program” established with a broker; (iv) by reduction in the number of
Shares otherwise deliverable upon exercise of the Option with a Fair Market
Value equal to the aggregate Exercise Price at the time of exercise; or (v) by
any combination of the foregoing methods.


b.    Withholding Tax. As a condition to exercise of the Option, the Participant
shall pay to the Company or make arrangements satisfactory to the Company
regarding payment of any federal, state, local or foreign taxes of any kind
required or permitted to be withheld with respect to the amount that becomes
includable in the gross income of the Participant as a result of the exercise.


c.    Delivery. Upon the receipt of all required payments from the Participant,
the Company thereupon shall, without additional expense to the Participant
(other than any transfer or issue taxes if the Company so elects), deliver to
the Participant by mail or otherwise at such place as the Participant may
request a certificate or certificates for such Shares, provided however, that
the date of issuance or delivery may be postponed by the Company for such period
as may be required for it with reasonable diligence to comply with any
applicable listing requirements of any national securities exchange and
requirements under any law or regulation applicable to the issuance or transfer
of such Shares.


5.Alteration/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate the Option
without the consent of the Participant. Also, the Option shall be null and void
to the extent the grant of Option or exercise thereof is prohibited under the
laws of the country of residence of the Participant.


6.Recoupment. Notwithstanding any other provision of this Award to the contrary,
the Option, any Shares received on exercise of the Option, and any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.


7.Plan Terms. All terms used in this Award have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.


8.Data Privacy. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the stock options granted


 



--------------------------------------------------------------------------------

Exhibit 10.54


to awardees for all employees in the group consisting of the Company and its
Affiliates (the “Company Group”) worldwide. The data administered and maintained
by the Company includes information that may be considered personal data,
including the name of the awardee, the award granted and the number of shares of
stock subject to any stock option award (“Employee Personal Data”). From time to
time during the course of your employment in the Company Group, the Company may
transfer certain of your Employee Personal Data to Affiliates as necessary for
the purpose of implementation, administration and management of your
participation in the Plan (the “Purposes”), and the Company and its Affiliates
may each further transfer your Employee Personal Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan (collectively, “Data Recipients”). The countries to which your Employee
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country. In accepting the award
of the stock option set forth in the Agreement, you hereby expressly acknowledge
that you understand that from time to time during the course of your employment
in the Company Group the Company may transfer your Employee Personal Data to
Data Recipients for the Purposes. You further acknowledge that you understand
that the countries to which your Employee Personal Data may be transferred may
have data protection standards that are different than those in your home
country and that offer a level of data protection that is less than that in your
home country. Further, in accepting the award of the stock option set forth in
the Agreement, you hereby expressly affirm that you do not object, and you
hereby expressly consent, to the transfer of your Employee Personal Data by the
Company to Data Recipients for the Purposes from time to time during the course
of your employment in the Company Group.


9.Nontransferability. Except as specified in this Stock Option Award Agreement,
the Option and the Agreement are not transferable or assignable by you other
than by will or the laws of descent and distribution, and will be exercisable
during your lifetime only by you.


10.Entire Agreement. This Award, the Plan, country specific addendums, and the
rules and procedures adopted by the Committee, contain all of the provisions
applicable to the Option and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized Officer of the Company and delivered to the Participant.




By your acceptance of the Option, you agree that the Option is granted under,
governed by and
subject to the terms of the Plan and this Stock Option Agreement.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended. A Prospectus
describing the Plan can be found on the Fidelity www.netbenefits.com website.
You may obtain a copy of the Plan Prospectus by requesting it from the Company.




 

